Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
Status of Claims
2.	Claims 23-32 are currently under examination wherein claims 23, 24, 31 and 32 have been amended in applicant’s amendment filed on September 14, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. (US Pub. 2010/0119402 A1).
With respect to claims 23 and 25-27, Paul et al. (‘402 A1) discloses a component comprising consolidated and atomized titanium-aluminum alloy droplets or powders with a high oxidation resistance each having a surface layer comprising an outermost oxygen and halogen-containing region formed on an innermost oxygen-containing region that is formed first by exposing surfaces of the atomized powders to a gaseous mixture comprising at least one inert gas, at least one halogen element and other gases (e.g. oxygen and nitrogen) to oxidize the surfaces which would meet the claimed oxygen-bearing gas wherein the halogens are present in solid solution and/or as a halogen-enriched precipitate in the microstructure of the alloy; and the component is formed by hot isostatic pressing (abstract and paragraphs [0009]-[0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 24 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (‘402 A1) in view of WO (2005024076 A1).
	The teachings of Paul et al. (‘402 A1) regarding claims 23 and 25-27 have been discussed above.
With respect to claims 24 and 28-30, Paul et al. (‘402 A1) does not specify the nickel-aluminum alloy as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the titanium-aluminum alloy with the claimed nickel-aluminum alloy to obtain a component comprising halogen-enriched nickel-aluminum alloy droplets or powders with a high oxidation resistance as claimed with an expectation of success, because these aluminides are functionally equivalent as disclosed by WO (‘076 A1) (abstract and paragraph [0182]). See MPEP 2144.06.
With respect to claims 31 and 32, Paul et al. (‘402 A1) in view of WO (‘076 A1) does not specify the claimed oxy-fluoride layer. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Paul et al. (‘402 A1) in view of WO (‘076 A1)’s oxygen and halogen-containing layers are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same oxy-fluoride layer as claimed would be expected with the claimed and Paul et al. (‘402 A1) in view of WO (‘076 A1)’s oxygen and halogen-containing layers.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 23-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,661,339 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No. 10,661,339 B2 disclose powder particles, which are the same or obvious from the claimed alloy particles.
	In the instant case, the above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. 
In support of the use of this material, the examiner notes the following excerpt from MPEP section 804 II(B)(1): When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure. The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.
Response to Arguments
6.	The applicant’s arguments filed on September 14, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Paul et al. (‘402 A1) does not teach exposing the alloy powder to oxygen in the atomization step or the hot isostatic pressing step. In response, see the new ground of rejection above. The examiner notes that Paul et al. (‘402 A1) does teach that during a gas atomization step or a hot isostatic pressing step, the metal droplets or powders are exposed to a halogen-containing gas (paragraphs [0009], [0014] and [0015]) comprising at least one inert gas, at least one halogen element and other gases (e.g. oxygen and nitrogen) (paragraphs [0022], [0028] and [0029]) and a desired surface of the component is oxidized to improve oxidation resistance of the surface (paragraph [0026]) which would clearly meet the claim limitation that the innermost oxygen-containing region is formed by exposure of surfaces of atomized particles to an oxygen-bearing gas in claims 23 and 24.
Second, the applicant argues that Paul et al. (‘402 A1) taches away from making a body from consolidated particles having a surface layer with the regions recited in the pending claims. In response, see the examiner’s response to applicant’s argument above. Paul et al. (‘402 A1) does not teach away from the claimed surface layer at all. The innermost region of Paul et al. (‘402 A1) would clearly contain oxygen as claimed because that is formed by exposing surfaces of the powders to a gaseous mixture comprising oxygen as discussed above.
Third, the applicant argues that the amendments to claims 23-32 would overcome the double patenting rejection. In response, the examiner notes that the specification of U.S. Patent No. 10,661,339 B2 does disclose the amended feature in col. 2, lines 10-46.
Conclusions
7.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/30/2022